DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status


1.	In the amendment filed April 13, 2021, Applicant amended claims 1-19.  Claim 20 has been canceled.  Claims 21 is new.  Now claims 1-19 and 21 remain pending and allowed.


Response to Applicant’s Remarks


2.	The 35 U.S.C. 101 rejection of claims 1-19 and 21 being directed to an abstract idea are hereby withdrawn.  Applicant’s remarks at pages 11-15 dated April 13, 2021, specifically, “The features of claim 1 are part of a series of unconventional limitations that confine the claims to a particular useful application. For example, these features of claim 1 regulate the amount of fluid resource delivered to a customer location, which increases the efficiency of the nation’s natural gas pipeline infrastructure..” were found persuasive, therefore, the rejection is withdrawn.  The rejections have been withdrawn because the claims provide an improvement in the accurate and efficient collection of data related to fluid resources and replenishing said fluid resources. 

Allowable Subject Matter

 3.	Claims 1-19 and 21 are allowed.  None of the cited references, taken singly or in any combination, disclose, teach, or suggest Applicant’s following claimed limitations:
Determine, based on the temperature data and the amount of the fluid resource consumed at the plurality of customer locations, a regression line;
Determine a forecasted temperature associated with the one or more fluid measurement devices;
	Determine, based on the regression line and the forecasted temperature, an estimated fluid resource value;
	request from a fluid resource supplier, based on the estimated fluid resource value satisfying a threshold, additional fluid resource; and
send, to the plurality of customer locations, the additional fluid resource.
The claims recite forecasting and supplying fluid resources.  The combination or taken singularly of the cited references fail to teach or disclose the amended and newly added features of the present claims.  Loureda discloses a utility data processing system for processing data relating to consumption of a utility comprises: a fact memory for storage of facts relating to utility consumption received from fact sources, at least one fact source module for deriving facts from utility consumption data and adding the derived facts to the tact memory, an inference module for inferring new facts relating to utility consumption from one or more facts stored in the fact memory, and an interlace module.  Heldey discloses an energy analysis system provides valuable input into building energy expenditures. The system assists with obtaining a detailed view of how 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	METHOD OF GENERATING AN OPTIMIZED SHIP SCHEDULE TO DELIVER LIQUEFIED NATURAL GAS (US 20140310049 A1);
B.	Method for Developing A Long-Term Strategy for Allocating a Supply of Liquefied Natural Gas (US 20150012326 A1);
C.	Gas Demand Prediction System and Gas Demand Prediction Method (US 20150149097 A1).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626